Citation Nr: 1143751	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-41 345	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to October 1986, from July 1989 to July 1994, from January 2002 to August 2002, and had additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

At the September 2011 Travel Board hearing, the Veteran testified that he first injured his right knee during a training exercise in 1993 (during his second period of active duty service).  After receiving treatment for the injury in service, he continued to have problems with that knee but did not seek additional medical attention and self-treated it instead.  He subsequently sought treatment from a private physician, Dr. W.L.W., after he was separated from service and joined the Army National Guard.  The Veteran indicated that both Dr. D.L.W. and Army National Guard medics suggested he wear a knee brace, which he self-purchased.  In January 2002, he was placed on active duty with the National Guard, and during this period re-injured his right knee.  He continued to have problems with that knee and after retiring from the National Guard in 2004, had surgery for his right knee in 2005.  The Veteran testified that his doctor told him the surgery was necessary because of excessive wear and tear on the knee due to excessive weight and due to activities in military.

As for his left knee, the Veteran testified at the Travel Board hearing that although he did not injure that knee in service, he endured a lot of rigorous, physical activities as required by service.  He also theorized that his left knee had been affected by his right knee, and explained that he started having problems with his knee in and around September or October 2001, and eventually had corrective arthroscopic surgery on that knee in September 2002.  

A review of the Veteran's service treatment records (STRs) found that he was treated for right knee pain in July 1993 after he injured the knee during a training exercise; right knee strain was diagnosed.  In May 2002, the Veteran was seen for a left knee injury that occurred the prior month, when he stepped in a pot-hole.  Knee sprain bilaterally versus changes from gout was assessed, and the Veteran was referred for X-rays.  A subsequent treatment note indicates that no degenerative changes were noted on X-ray.  The Veteran's STRs also note a history of gout in the right leg and right ankle.

Additional treatment records associated with the claims file consist of September 2002 private treatment records from Provena Covenant Medical Center (the Veteran's history and physical note and operative report from his left knee arthroscopy); June 2005 to July 2006 private treatment records from the Carle Foundation Hospital (Dr. D.L.W. and Dr. R.A.G.'s treatment records leading up to and following the Veteran's right knee arthroscopy); and November 2006 to April 2007 VA treatment records (which show that the Veteran complained of bilateral knee pain in November 2006).  At the Travel Board hearing, the Veteran and his representative suggested that there were still outstanding treatment records that had not yet been secured for the record.  In particular, his complete treatment records from Drs. D.L.W. and Dr. R.A.G. were not associated with the record.  Also, none of the records of left knee treatment (both leading up to and immediately following the September 2002 arthroscopy) are associated with the record.  As such records are likely to contain pertinent information, they must be secured, if available.

On June 2007 VA examination it was opined that the Veteran's bilateral knee disability was unrelated to his service.  However, it is not apparent from the examination report that the VA examiner reviewed the entire record prior to rendering his opinion.  Significantly, the history section of the examination report notes that in 2001, the Veteran was walking when he stepped into a hole with the foot, and then had "difficulty with pain in his knee joint."  Such history does not identify the specific knee that was injured in 2001 or mention/discuss his prior right knee injury sustained in July 1993.  It also does not discuss the Veteran's complaints of recurrent bilateral knee pain since his service.  Notably, evidence of continuity of symptomatology is an alternative method of demonstrating in-service incurrence of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As it does not appear that the June 2007 VA opinion provider was "informed of the relevant facts" prior to the rendering of his medical opinion (see Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008)), and because the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination, it must provide an adequate one, the Veteran's right and left knee disability claims require another examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Board notes that the Veteran's claim for service connection for a left knee disability has thus far been developed only on a direct service connection theory of entitlement.  At the September 2011 Travel Board hearing, he suggested that the disability may also be secondary to his right knee disability.  This alleged secondary service connection theory of entitlement must be considered/addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313(2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Accordingly, the case is REMANDED for the following:

1. 	Regarding the claim of service connection for a left knee disability, to include as on a secondary basis, the RO must send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising him of the amendments of 38 U.S.C.A. § 3.310(b), effective as of October 10, 2006, and the evidence required to support a claim of service connection for left knee disability as secondary to right knee disability.  The Veteran and his representative should be afforded an appropriate period of time to respond, and the RO should arrange for any further development suggested by their response(s).

2. 	The RO should also ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his right and left knee disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically secure for the record copies of the complete record of all treatment the Veteran has received from Drs. D.L.W. and Dr. R.A.G., and from the physicians who treated him for his left knee disability both prior to and following his September 2002 arthroscopic surgery.  

3. 	The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his right and left knee disabilities.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with the examination, giving particular attention to his complete STRs, the lay statements of record (to include his September 2011 Travel Board hearing testimony), and the medical opinion already of record.  Based on a review of the record and examination of the Veteran, the examiner is asked to provide opinions that respond to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current right and left knee disabilities?

(b) For each right knee disability diagnosed, is it at least as likely as not (50 percent or better probability) that such disability is related to the Veteran's service, to include as due to his July 1993 right knee injury therein?

(c) For each left knee disability diagnosed, is it at least as likely as not (50 percent or better probability) that such disability is related to the Veteran's service, to include as due to his April/May 2002 left knee injury therein?

(d) For each left knee disability diagnosed that is not found to be directly related to the Veteran's service, was such disability caused or aggravated by (i.e., increased in severity due to) his right knee disability?

The examiner must explain the rationale for all opinions, and comment on those already in the record, explaining the rationale for either agreement or disagreement with each.  If the medical guidance sought cannot be offered, there must (to comply with governing legal guidelines) be an explanation of why such cannot be provided.  

4. 	The RO should then re-adjudicate the claims (to include consideration of the Veteran alleged secondary service connection theory of entitlement as to the left  knee disability).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

